t c memo united_states tax_court naren chaganti petitioner v commissioner of internal revenue respondent docket no filed date naren chaganti pro_se jessica r nolen karen o myrick and stephen a haller for respondent memorandum findings_of_fact and opinion buch judge naren chaganti is an attorney with clients in both missouri and california mr chaganti deducted expenses associated with his legal services although mr chaganti filed an entry of appearance with the court to represent himself his status as an attorney does not change the fact that he is appearing pro_se which translates to for oneself business for and and a net_operating_loss nol carryforward from prior years to offset his taxable_income for the commissioner determined that mr chaganti was not entitled to deductions for many of the expenses or to a foreign_tax_credit he claimed that he was not entitled to deduct the nol carryforward that he owed additional self-employment_tax and that he was liable for sec_6651 additions to tax and sec_6662 accuracy-related_penalties for those years mr chaganti did not keep adequate_records to substantiate many of the expenses he reported and he failed to prove that he had any nol to carry forward he also filed his tax returns late for the years in issue accordingly because of failure of proof neither is mr chaganti entitled to deductions for many of the expenses and to the claimed foreign_tax_credit nor is he entitled to deduct an nol carryforward he is also liable for the sec_6651 additions to tax for failure_to_file returns and the sec_6662 accuracy-related_penalties unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings of fact3 mr chaganti is a self-employed attorney who practices in missouri and california during the years in issue of his docketed cases with activity were in st louis missouri was in kansas city kansas were in los angeles california and were in the san francisco bay area mr chaganti used two different addresses one in st louis missouri and one in los angeles california but had closer ties to st louis he maintained a missouri driver’s license and had family ties to st louis during the years in issue accordingly his principal_residence was in st louis missouri mr chaganti traveled from missouri to california mr chaganti provided southwest airlines confirmations for some of the flights that he took during the years in issue most of the southwest airlines confirmations show that he paid less than dollar_figure for each of the tickets mr chaganti explained that he purchased southwest airlines travel coupons or vouchers from southwest airlines patrons or we issued a previous opinion in this case chaganti v commissioner tcmemo_2013_285 we incorporate the findings_of_fact in that opinion by this reference we reserved ruling on exhibit 29-p that exhibit was offered by mr chaganti but he did not cite it in his proposed findings_of_fact in contrast the commissioner objected to exhibit 29-p but relied on it in his answering brief thus we will treat his objection as withdrawn and admit exhibit 29-p employees and used them to purchase round trip tickets for himself at a cost of approximately dollar_figure per round trip however mr chaganti did not provide any proof of payment i tax returns a prior years for tax_year mr chaganti filed his form_1040 u s individual_income_tax_return and reported dollar_figure in adjusted_gross_income for tax_year mr chaganti filed his form_1040 and reported negative adjusted_gross_income of dollar_figure he did not elect to forgo the nol_carryback requirement for that year he attached a schedule c profit or loss from business to his return for his legal services business reporting gross_receipts of dollar_figure and expenses of dollar_figure resulting in a net_loss of dollar_figure for tax_year mr chaganti filed his form_1040 reporting negative adjusted_gross_income of dollar_figure mr chaganti did not elect to forgo the nol neither party offered evidence into the record about mr chaganti’s tax reporting for tax years before mr chaganti reported a schedule c business loss of dollar_figure but erroneously reported this amount as a passive_activity_loss mr chaganti also reported negative adjusted_gross_income of dollar_figure which included a net_loss of dollar_figure from his schedule c on line of his form_1040 that he characterized as an nol his negative adjusted_gross_income of dollar_figure should continued carryback for that year the negative adjusted_gross_income of dollar_figure is attributable in part to mr chaganti’s schedule c legal services business on his schedule c he reported gross_receipts of dollar_figure and total expenses of dollar_figure which yields a net_loss of dollar_figure included in the total expenses were contract labor expenses of dollar_figure mr chaganti provided substantiation for approximately dollar_figure of these expenses dollar_figure of which is for contract labor for tax_year mr chaganti filed his form_1040 and reported negative adjusted_gross_income of dollar_figure mr chaganti did not elect to forgo the nol_carryback for that year the negative adjusted_gross_income of dollar_figure is attributable in part to mr chaganti’s schedule c legal services business on his schedule c he reported gross_receipts of dollar_figure and total expenses of dollar_figure which yields a net_loss of dollar_figure included in the total expenses were contract labor expenses of dollar_figure mr chaganti did not substantiate these expenses the only evidence mr chaganti offered to substantiate these expenses was continued not include the dollar_figure but should include the schedule c loss of dollar_figure this would result in a negative adjusted_gross_income of dollar_figure the commissioner disputes that mr chaganti has shown that certain of these expenses were business related statements that he requested per_diem reimbursements from his brother’s business b years in issue--2006 and mr chaganti filed his form_1040 for tax_year late and the commissioner received his return on date on his schedule c mr chaganti reported gross_receipts of dollar_figure travel_expenses of dollar_figure meals and entertainment_expenses of dollar_figure and other expenses of dollar_figure which he described as prior years travel and per_diem expense in addition to other expenses overall he reported a net business loss of dollar_figure he attached a form_8582 passive_activity_loss limitations to his return and listed a prior year’s unallowed passive loss of dollar_figure described as legal services mr chaganti filed his form_1040 for tax_year late and the commissioner received his return on date on his schedule c mr chaganti reported gross_receipts of dollar_figure travel_expenses of dollar_figure meals and entertainment_expenses of dollar_figure and other expenses of dollar_figure which comprised prior years travel and per_diem expense of dollar_figure court ordered payments of dollar_figure and filing f ees for appeals writs of dollar_figure in addition to the reimbursement statements that are dated show that mr chaganti requested dollar_figure however there are no underlying documents such as receipts or canceled checks to show that mr chaganti actually paid any expenses other expenses he attached a form_8582 to his return and listed a prior year’s unallowed passive loss of dollar_figure described as legal services and used dollar_figure of the loss to offset dollar_figure in legal services income from his schedule c business leaving an overall net business profit of zero he also claimed a foreign_tax_credit of dollar_figure ii notice_of_deficiency on date the commissioner issued a notice_of_deficiency determining the following deficiencies additions to tax and penalties with respect to mr chaganti’s federal_income_tax for years and year deficiency dollar_figure big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number dollar_figure big_number the commissioner determined that mr chaganti was not entitled to deduct the travel_expenses meals and entertainment and other expenses that he reported for those years on his schedules c the commissioner determined that he was liable for additional self-employment_tax because of his increased net_earnings but could for the commissioner disallowed the entire dollar_figure mr chaganti deducted for other expenses on schedule c for the commissioner allowed dollar_figure of the dollar_figure total other expenses he deducted on schedule c take a corresponding deduction for the commissioner determined that mr chaganti could not deduct an nol carryforward of dollar_figure and that he was not entitled to a foreign_tax_credit of dollar_figure iii tax_court case while residing in missouri mr chaganti timely filed a petition for redetermination mr chaganti moved for partial summary_judgment on whether he could deduct business_expenses he had paid in previous years and the court- ordered payments of dollar_figure that he made in the commissioner filed a cross-motion for partial summary_judgment on the same issues on date the court issued an opinion on these motions chaganti v commissioner tcmemo_2013_285 with respect to the first issue the court found that mr chaganti had received dollar_figure and dollar_figure in and respectively from his brother’s business as reimbursement for expenses paid in through id at the court explained that mr chaganti was not entitled to deductions for tax years and for reimbursements related to business_expenses paid in prior years id at however the court did not determine the veracity of the expenses themselves id at n because mr chaganti had not shown whether he included those expenses in the nols he reported for and the court did not decide this issue id at with respect to the issue involving the deductibility of the court-ordered payments totaling dollar_figure the court decided that issue in part the court held that mr chaganti was barred under sec_162 from deducting the dollar_figure he paid in id at the court did not address the deductibility of the dollar_figure sanction that mr chaganti paid to opposing counsel as reimbursement for deposition fees id at however the commissioner later conceded that mr chaganti could deduct this amount finally although the court held that mr chaganti could not deduct the dollar_figure sanction imposed against him under u s c sec because it was not an ordinary and necessary business_expense under sec_162 the court left open the question of whether he could deduct this payment under a different theory id at later the court held trial on the remaining issues in st louis missouri at the close of trial we instructed mr chaganti to prepare a chart or table that tied his claimed travel_expenses to a trip we explained so for example if you say i was in los angeles on march 13th of and you can direct me to a docket sheet and you can direct me to a southwest voucher then what you can do in your brief maybe it’s a table maybe it’s a chart but you can include in your brief you know travel to l a southwest voucher this date duration of travel three days as part of his brief mr chaganti provided a table that purported to detail when he traveled during the years in issue mr chaganti prefaced the table with this disclaimer petitioner presents the following table with the number of days spent at each location based on his best information and recollection it is respectfully suggested that there may be slight discrepancies between this table and other records the table had the following information start date end date place and number of days the table did not include any citations of any documents in the record overall a myriad of issues remains for us to decide the commissioner conceded that a portion of mr chaganti’s travel was business related that he was entitled to deduct a portion of his reported travel_expenses and that he could deduct the dollar_figure sanction he paid to opposing counsel in after these concessions the remaining issues we must decide are whether the burden_of_proof shifts to the commissioner whether mr chaganti is entitled to deduct the remaining travel and meals and entertainment_expenses he reported the commissioner conceded dollar_figure in travel_expenses for and dollar_figure in travel_expenses for for various business-related trips the court finds that mr chaganti was away from his tax_home for a total of days in and days in whether mr chaganti can offset net business profit with an nol he carried forward from prior years whether mr chaganti can reduce the gross_receipts he reported whether mr chaganti can deduct the dollar_figure sanction he paid pursuant to a court order under u s c sec whether mr chaganti is entitled to a foreign_tax_credit of dollar_figure for whether mr chaganti is liable for additional self-employment_tax but entitled to a corresponding deduction whether mr chaganti is liable for sec_6651 failure_to_file additions to tax and whether mr chaganti is liable for sec_6662 accuracy-related_penalties we will take each issue in turn opinion i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise the burden with respect to a factual issue may shift to the commissioner under sec_7491 if the taxpayer has introduced credible_evidence regarding the issue has complied with the necessary substantiation requirements has maintained all records and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews mr chaganti rule a 290_us_111 argues that the burden_of_proof should shift however he has not met the statutory requirements to shift the burden because he failed to substantiate many of the expenses he reported accordingly the burden_of_proof remains on him ii deductions the code allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are not allowed a deduction for personal living or family_expenses except where specifically allowed in the code deductions are a matter of legislative grace and taxpayers must maintain sufficient records to establish their claimed deductions these records must be retained for as long as the contents may become material and must be kept available for inspectiondollar_figure a strict substantiation certain expenses are subject_to strict substantiation rules under sec_274 such expenses include those relating to travel meals and entertainment sec_162 sec_262 503_us_79 sec_6001 sec_1_6001-1 income_tax regs sec_1_6001-1 income_tax regs gifts and listed_property under sec_280f for the years in issue listed_property included passenger automobiles any other_property used as a means of transportation any property of a type generally used for purposes of entertainment recreation or amusement computers and cellular telephones to comply with the strict substantiation rules the taxpayer must have adequate_records or sufficient evidence corroborating the amount of the expense the time and the place the expense was incurred the business_purpose of the expense and the business relationship of the taxpayer to any others benefited by the expense to substantiate by adequate_records the taxpayer must maintain an account book a log a diary or a similar record and documentary_evidence to establish each element of an expendituredollar_figure in some instances the court may approximate the amount if the taxpayer can establish a deductible expense but cannot substantiate the precise amount sec_274 sec_280f sec_274 sec_1_274-5t temporary income_tax regs fed reg date 39_f2d_540 2d cir however the taxpayer must provide some basis for that estimate and the court is precluded from making estimates with regard to expenses that are subject_to the strict substantiation requirements under sec_274dollar_figure b per_diem expense deduction as discussed above sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are also allowed to deduct traveling expenses while away from home in the pursuit of a trade_or_business the term away from home is not defined in the code accordingly the commissioner adopted the sleep_or_rest_rule which was first articulated by the u s court_of_appeals for the fifth circuit in 286_f2d_333 5th cir if the nature of the taxpayer’s employment is such that when away from home during released time it is reasonable for him to need and to obtain sleep or rest in order to meet the exigencies of his employment or the business demands of his employment his expenditures including incidental_expenses such as tips for the 85_tc_731 73_tc_1081 sec_1_274-5t temporary income_tax regs fed reg date sec_162 see revrul_61_221 1961_2_cb_34 adopting the sleep_or_rest_rule purpose of obtaining sleep or rest are deductible traveling expenses under sec_162 of the code the supreme court has acknowledged this rule as achieving not only ease and certainty of application but also substantial fairness dollar_figure although traveling expenses may be deducted under sec_162 they are subject_to the strict substantiation requirements of sec_274 pursuant to sec_1_274-5 income_tax regs the commissioner may prescribe alternative methods of substantiating certain expenses including per_diem allowances accordingly the commissioner provides an optional method by which in certain circumstances employees and self-employed individuals who pay or incur business-related meal and incidental_expenses may use an amount computed at the federal meals and incidental_expenses rate for the locality of travel for each calendar day that the individual is away from home these expenses are deemed substantiated for purposes of sec_274 if the individual can substantiate the time place and business_purpose of the travel in accordance 389_us_299 revproc_2007_63 2007_2_cb_809 revproc_2006_41 2006_2_cb_777 revproc_2005_67 2005_2_cb_729 with the regulations again to substantiate an expense a taxpayer must offer sufficient evidence to corroborate the taxpayer’s statements or adequate_records and to substantiate by adequate_records the taxpayer must maintain an account book a log a diary or a similar record and documentary_evidence to establish each element of an expendituredollar_figure when determining a taxpayer’s tax_home we have previously held that as a general_rule a taxpayer’s tax_home is defined as the taxpayer’s principal_place_of_business conversely a n employee without a principal_place_of_business may treat a permanent place of residence at which he incurs substantial continuing living_expenses as his tax_home and if a taxpayer does not have a principal revproc_2007_63 sec_4 c b pincite revproc_2006_41 sec_4 c b pincite revproc_2005_67 sec_4 c b pincite sec_274 sec_1_274-5t temporary income_tax regs supra 72_tc_190 aff’d 662_f2d_253 4th cir 49_tc_557 85_tc_462 relying on 49_tc_636 aff’d 807_f2d_177 9th cir place of business or a permanent residence then the taxpayer’s home is wherever he happens to be taxpayers have the burden_of_proof to show that they had a tax_home and this inquiry is a factual question we have previously explained that w hile the subjective intent of the taxpayer is to be considered in determining whether he has a tax_home for purposes of sec_162 this court and others consistently have held that objective financial criteria bear a closer relationship to the underlying purpose of the deduction mr chaganti’s principal_place_of_business during the years in issue was st louis missouri twelve of his seventeen docketed cases during those years were in st louis mr chaganti argued that this breakdown did not provide the full picture because the california cases represented higher potential revenue however he did not offer records to show a closer connection between his 308_f2d_204 9th cir barone v commissioner t c pincite relying on 513_f2d_697 6th cir aff’g tcmemo_1974_160 and 438_f2d_905 2d cir 69_tc_920 barone v commissioner t c pincite business and california accordingly mr chaganti’s principal_place_of_business was st louis and his tax_home was st louis as previously explained travel_expenses are subject_to strict substantiation beyond the travel expense deductions that the commissioner conceded we hold that mr chaganti is entitled to deduct only per_diem_amounts for meal expenses for those trips that the commissioner conceded were business-related travel when mr chaganti was away from his tax_home of st louis missouri the exact per_diem_amounts for meals and incidental_expenses computed at the federal meals and incidental_expenses rate for the locality of travel for each calendar day that mr chaganti was away from home will be determined under rule dollar_figure although mr chaganti argued that he is entitled to use per_diem_amounts for lodging because he had a contract for reimbursement from his brother’s business he is mistaken self-employed individuals are not eligible to use per see revproc_2007_63 sec_4 c b pincite revproc_2006_41 sec_4 c b pincite revproc_2005_67 sec_4 c b pincite diem amounts for lodging further mr chaganti has not provided evidence to show he incurred actual lodging_expenses mr chaganti has not adequately substantiated the remaining meals and entertainment and travel_expenses he reported sec_274 requires taxpayers to establish the amount of the expense the time and the place the expense was incurred the business_purpose of the expense and the business relationship of the taxpayer to any others benefited by the expense the court provided mr chaganti the opportunity to identify records in evidence that would establish this he failed to do so the table mr chaganti provided did not refer to any exhibit or provide any information about a specific client matter to show the business_purpose of any of his trips further some of the dates and locations that mr chaganti listed on his table were contradicted by the parties’ stipulations accordingly because he did not meet his burden_of_proof mr chaganti may not deduct any meals and entertainment_expenses or travel_expenses beyond those that the commissioner see revproc_2007_63 sec_4 c b pincite revproc_2006_41 sec_4 c b pincite revproc_2005_67 sec_4 c b pincite compare sec_1_274-5 income_tax regs allowing a deduction for travel when employees provide substantiation to their employers with sec_1 j income_tax regs allowing a deduction for per_diem meals mileage and incidental_expenses under the optional method determined by the commissioner when a taxpayer is away from home conceded were business-related expenses and beyond the per_diem_amounts for meals and incidentals previously addressed iii net_operating_loss carryforward sec_172 describes when a taxpayer may deduct an nol an nol is the excess of the allowable deductions over gross_income subject_to specified modifications in the case of a taxpayer who has an nol arising in and an nol generally must first be carried back for years and if not completely absorbed it may be carried forward for up to years further a taxpayer must carry the nol back to the earliest year first under sec_172 a taxpayer may elect to waive the carryback period and carry the entire loss forward however the election must be made by the due_date including extensions of the return for the year in which the nol arose and for which the election is to be in effectdollar_figure generally the taxpayer bears the burden of establishing both the actual existence of an nol for another year and the amount of that nol that may be sec_172 and d sec_172 h sec_1_172-4 income_tax regs sec_172 sec_1_172-4 income_tax regs sec_172 carried to the years in issue a taxpayer’s return is merely a statement of the taxpayer’s position and cannot be used to substantiate a deduction we have jurisdiction to consider facts related to years other than the years in issue in order to redetermine the liability for the periods before usdollar_figure mr chaganti reported nols for and and used an nol carryforward to offset net_income from his schedule c legal business in mr chaganti did not elect to forgo the requirement to carry his nols back we will take each claimed nol in turn put simply for mr chaganti provided no evidence of any excess loss to carry forward even if we accept that mr chaganti had an nol for that year he would be required to first carry the nol back to and mr chaganti did not offer evidence about his income_tax for or and thus he failed to prove that the nol was not fully absorbed in or because of that failure of proof he has no nol to carry forward 115_tc_605 71_tc_633 sec_6214 see sec_172 h sec_1_172-4 income_tax regs for mr chaganti has not established that he actually had an nol mr chaganti’s nol was a function of the net schedule c business loss he reported on his return mr chaganti reported gross_receipts of dollar_figure and expenses of dollar_figure which equals a net_loss of dollar_figure his total expenses of dollar_figure included dollar_figure of contract labor expenses mr chaganti provided substantiation for only dollar_figure of the contract labor expenses and for approximately dollar_figure of the other expenses he reported although mr chaganti might be entitled to deduct some per_diem_amounts for meals for business travel for he has not proven that his business_expenses exceeded the gross_receipts he reported accordingly he has not established a net business loss and is not entitled to any nol deduction for likewise for mr chaganti has not established that he actually had an nol mr chaganti’s nol was a function of the net schedule c business loss he reported on his return mr chaganti reported gross_receipts of dollar_figure and expenses of dollar_figure which equals a net_loss of dollar_figure his total expenses of dollar_figure included dollar_figure of contract labor expenses mr chaganti did not substantiate any of his reported expenses for although the commissioner stipulated that mr chaganti made a few court appearances in california during mr chaganti did not submit any documents to show what expenses he incurred the only documents mr chaganti provided were bills he submitted to his brother’s business for reimbursement these documents do not show that mr chaganti actually incurred expenses accordingly he did not establish a net business loss and has not shown entitlement to any nol deduction for overall mr chaganti cannot use an nol to offset income for because he has not proven he had any nol left over to carry forward for and has not proven he actually had an nol for or iv gross_receipts mr chaganti argues that his gross_receipts for and should be reduced from the amounts he reported by dollar_figure and dollar_figure respectively because these amounts represented client reimbursements and should not be taxable he cites a case holding that if a lawyer has a contractual right to reimbursement for expenses the lawyer pays on behalf of a client then the lawyer must treat these amounts as advances under this approach the lawyer cannot mr chaganti cites humphrey farrington mcclain p c v commissioner tcmemo_2013_23 deduct the expenses he pays on behalf of the client and does not have gross_income when the client reimburses the lawyer for the expenses the lawyer paiddollar_figure mr chaganti’s argument has merit but he has failed to substantiate his position the court previously held that mr chaganti received dollar_figure and dollar_figure in and respectively from his brother’s business as reimbursement for expenses paid from to but the court did not make any determination as to the veracity of the expenses themselves mr chaganti cannot treat these expenses as client advances because he failed to substantiate them v payment pursuant to u s c sec in our prior opinion we held that mr chaganti could not deduct the dollar_figure sanction imposed by a court under u s c sec because it was not an ordinary and necessary business_expense under sec_162 but we left open the question of whether he could deduct this payment under a different theory mr see 36_tc_672 aff’d 309_f2d_431 9th cir 23_bta_202 chaganti v commissioner tcmemo_2013_285 at chaganti v commissioner at chaganti now argues that he should be able to deduct the payment under sec_165 under u s c sec if an attorney multiplies the proceedings in any case unreasonably and vexatiously then a court may require that attorney to pay the excess costs expenses and attorney’s fees of another party the u s court_of_appeals for the eighth circuit the court to which this case is appealable has explained that section is penal in nature further it has stated that t he imposition of sanctions is a serious matter and should be approached with circumspection it may be helpful to contrast the penal sanction imposed on mr chaganti pursuant to u s c sec with the taxation of costs under u s c sec taxation of costs is a routine part of litigation and costs are not imposed by courts for punitive reasons costs that are taxed include clerk fees transcript fees expenses for copies docket fees and compensation of court- 177_f3d_714 8th cir o’connell v champion int’l c812_f2d_393 8th cir appointed experts the supreme court has explained that the assessment of costs most often is merely a clerical matter that can be done by the court clerk mr chaganti argued that he should be allowed a deduction under sec_165 for the dollar_figure he paid sec_165 allows taxpayers to deduct a loss they sustained during the taxable_year if they were not compensated for that loss sec_165 limits the deductibility of losses for individuals to those losses incurred_in_a_trade_or_business incurred in any transaction entered into for profit and incurred because of fire storm shipwreck or other_casualty or from theft because the u s c sec sanction is penal it cannot give rise to a loss incurred_in_a_trade_or_business or a loss incurred in a transaction entered into for profit and clearly is not the type of circumstance contemplated in sec_165 indeed we have disallowed loss deductions if the allowance thereof u s c sec taniguchi v kan pacific saipan ltd u s __ __ 132_sct_1997 quoting 664_f2d_652 7th cir see 320_us_467 where a taxpayer has violated a federal or a state statute and incurred a fine or penalty he continued would frustrate sharply defined national or state policies proscribing particular types of conduct the supreme court explained that to allow a deduction in those circumstances would have directly and substantially diluted the actual punishment imposed thus because the sanction paid pursuant to u s c sec is penal it would be against public policy to allow it to give rise to a business loss or a loss in a transaction entered into for profit under sec_165 accordingly mr chaganti cannot deduct the dollar_figure he paid vi foreign_tax_credit sec_901 allows taxpayers a foreign_tax_credit for foreign_income_war_profits_and_excess_profits_taxes they have paid_or_accrued during the taxable continued has not been permitted a tax deduction for its payment lincoln v commissioner tcmemo_1985_300 50_tcm_185 see also 356_us_30 disallowing a deduction because the fine paid_by the taxpayer was punitive action and not a mere toll for use of the highways and explaining that allowing the deduction sought here would but encourage continued violations of state law by increasing the odds in favor of noncompliance 88_tc_677 courts have traditionally disallowed business_expense and casualty_loss deductions under sec_162 or sec_165 where national or state public policies would be frustrated by the consequences of allowing the deduction aff’d 867_f2d_605 1st cir 383_us_687 see also 213_f2d_102 10th cir aff’g 20_tc_308 year taxpayers claiming a foreign_tax_credit must prove that they have met all the conditions to be entitled to any credit because mr chaganti has not provided any evidence that he paid_or_accrued foreign tax he is not entitled to the foreign_tax_credit he claimed for vii self-employment_tax the code imposes in addition to other taxes a tax on the net_earnings_from_self-employment of individuals net_earnings_from_self-employment are defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business and sec_164 allows a deduction from gross_income for one-half of a taxpayer’s self-employment_tax for the year mr chaganti has a legal services business and is liable for self-employment_tax on his net_earnings from that business the exact amount of self-employment_tax and any corresponding deduction will be based on rule_155_computations sec_901 and b sec_1_901-1 income_tax regs wilcox v commissioner tcmemo_2008_222 96_tcm_194 relying on 143_f2d_256 2d cir aff’g 1_tc_880 sec_1401 and b b sec_1402 viii failure_to_file additions to tax under sec_6651 the code requires individuals to file income_tax returns by april of the year following the calendar_year for which the return is being filed and imposes consequences on those who fail to timely file their tax returns one such consequence is found in sec_6651 which imposes an addition_to_tax for failure to timely file a federal_income_tax return unless the failure_to_file was for reasonable_cause and not due to willful neglect a taxpayer may have reasonable_cause if the taxpayer exercised ordinary business care and prudence but was not able to timely file willful neglect means a conscious intentional failure or reckless indifference mr chaganti filed his returns for and late he argues that his filing was late because his tax issues were complex he was extremely busy with his business and his mother was ill tax issues are often complex and return filing is time consuming but complexity and lack of time alone do not remove the see sec_6012 sec_6072 sec_6651 see sec_301_6651-1 proced admin regs 469_us_241 requirement to timely file one’s return because mr chaganti has not shown his tardy filing was due to reasonable_cause and not due to willful neglect he is liable for the sec_6651 additions to tax for and ix accuracy-related_penalties under sec_6662 sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to negligence disregard of rules or regulations or any substantial_understatement_of_income_tax the commissioner bears the burden of production as to penalties penalties will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure as defined in the code negligence includes any failure to make a reasonable attempt to comply with the provisions of title_26 and the term disregard includes any careless reckless or intentional disregard negligence see eg ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 70_tcm_1655 sec_7491 sec_6664 sec_6662 has been further defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances additionally a taxpayer is negligent if he or she fails to maintain sufficient records to substantiate the items in questiondollar_figure an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure however if the taxpayer has substantial_authority for the tax treatment of an item then the portion of the tax attributable to that item is not included in the understatement a taxpayer has substantial_authority only if the weight of authority supporting the tax treatment of the item outweighs the contrary authoritydollar_figure after taking into account the parties’ concessions mr chaganti’s understatements for both and are greater than big_number and exceed of 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo 116_tc_438 sec_1_6662-3 income_tax regs sec_6662 sec_1_6662-4 income_tax regs sec_1_6662-4 income_tax regs the tax required to be shown on the respective returns accordingly the commissioner has met his burden of production for the accuracy-related_penalties because of substantial understatements of income_tax the commissioner has also satisfied his burden of production for the accuracy-related_penalties because of negligence taxpayers are required to maintain adequate_records and negligence includes a failure to keep adequate books_and_records or to substantiate items mr chaganti acted negligently because he failed to substantiate many of the expenses he reported mr chaganti did not prove he acted with reasonable_cause and in good_faith he argued that he was not a tax lawyer and didn’t know all the intricacies about tax law he explained that he did not keep good business records because of the chaotic nature of his legal services business also he explained that he had returned many of the client records to his clients and that some of his other records had been lost these explanations do not show that mr chaganti acted with reasonable_cause and in good_faith we have previously explained that r easonable cause requires that the taxpayer have exercised ordinary business sec_6001 sec_1_6662-3 income_tax regs care and prudence as to the disputed item mr chaganti did not accordingly he is liable for the sec_6662 accuracy-related_penalties for and x conclusion mr chaganti has failed to substantiate many of the expenses he reported for his legal services business he did not keep adequate_records to prove that he incurred nols to carry forward and he did not timely file his tax returns because of his failure of proof he was not entitled to deductions for many of the expenses or to the foreign_tax_credit he claimed he is liable for self-employment_tax on his earnings he is also liable for the additions to tax and accuracy-related_penalties for and to reflect the foregoing decision will be entered under rule 115_tc_43 aff’d 299_f3d_221 3d cir
